Case 4:20-mj-00489-N/A-EJM Document 1 Filed 07/30/20 Page 1 of 1

CRIMINAL COMPLAINT
(ilectronically Submitted)

 

United States District Court DISTRICT of ARIZONA

 

United States of America

— DocTNB 9048 9NJ

 

Miguel Mondesi DOB: 1970; United States MAGISTRATE'S CASE NO,

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (i) and 1324(a)(1(A)W)O.

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 29, 2020, in the District of Arizona, Miguel Mondesi, named herein as
defendant and conspirator, did knowingly and intentionally combine, conspire, confederate, and agree with other
persons, known and unknown, to transport certain illegal aliens, namely Angelica Castillo-Tzompaxtle and Alba

Amador-Avaluz; in violation of Title 8, United States Code, Sections 1324(a){1)(A) (ii) and 1324(a)@)(A)(@)). |

COUNT 2 (Felony) On or about July 29, 2020, in the District of Arizona, Miguel Mondesi, knowing and in reckless |
disregard of the fact that certain illegal aliens, namely Angelica Castillo~-[zompaxtle and Alba Amador-Avaluz, had |
come to, entered and remained in the United States in violation of law, did transport and move said aliens within the|
United States by means of transportation and otherwise, in furtherance of such violation of law; in violation of Title

8, United States Code, Sections 1324{a)(1)(A) (ii.

F

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 29, 2020, in the District of Arizona (Willcox), United States Border Patrol Agents (BPA) responded
to assist Department of Public Safety (DPS) with a vehicle accident. A 2002 Ford Mustang had rolled over at mile
marker 326 on I-10, Paramedics were attending to the injured individual still inside the Mustang, later identified as the |
driver Miguel Mondesi. Méndesi told the DPS officer at the accident that he was the only occupant of the Mustang’
when it rolled rover, The DPS officer told the agent that a citizen saw several individuals flee the accident in a southern]
direction toward the desert. The agent found two adult females near the accident who were frightened and visibly}:
upset, Those females were identified as Angelica Castillo- Tzompaxtle and Alva Amador-Avaluz. Both said they were)
inside the Mustang when it rolled over and also admitted they were in the US. illegally. cy
Material witnesses Angelica Castillo-[Tzompaxtle and Alba Amador-Avaluz said they had arranged to be smuggled!
into the United States for money. Both said they crossed the border illegally. Amador said the group walked the entire}
duration of the trip until they arrived near the highway this morning. Amado said their guide contacted the driver by}
phone and while waiting in the desert, a red two door car arrived. Amador and three other subjects got inside the;
vehicle. Amador and Castillo said the driver told them to get inside the vehicle in Spanish, Amador described the]
driver as an older male with white hair who spoke English and Spanish. Amador said the driver was driving fast andj.
she was afraid for her safety. Amador said the group asked the driver to slow down several times. Castillo said they}
even asked the driver if he was asleep because his eyes were closed. The driver said no. Amador and Castillo said the/
driver fell asleep causing the vehicle to cross the median into oncoming traffic. The vehicle then rolled over and came}:
to a stop. Castillo said she exited the vehicle through the window and she was hiding close by until she was arrested):

by the agents,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Angelica Castillo-Tzompaxtle and Alba 8

 

Amador-Avaluz:
Detention Requested {SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is RICARDO ISLAVA Distatyianed by RICAnDO IsLava

 

true and correct to the best of m ie ledge,

AUTHORIZED BY: AUSA JAA/ti CS OFFICIAL TITLE

Border Patrol Agent

 

Sworn by telephone _x

 

 

y

 

SIGNAT A JUDGE) DATE
_/ July 30, 2020 :

 

 

See Federal rules of Criminal Procedure Rules 4, 4,1, and &4 Tv

 
